Citation Nr: 1610938	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Reddington




INTRODUCTION

The appellant is a Veteran who had active duty service from April 1968 to February 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, these matters were remanded for additional development.

The issue of service connection for a low back disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed April 2002 rating decision denied the Veteran service connection for a right knee disability based essentially on a finding that a chronic right knee disability was not manifested in, or otherwise shown to be related to, his military service/service-connected disability.

2.  Evidence received since the April 2002 rating decision does not tend to show that a chronic right knee disability was manifested in, or is related to, the Veteran's service/service-connected disability; does not relate positively to an unestablished fact necessary to substantiate a claim of service connection for a right knee disability; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received; the claim of service connection for a right knee disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in December 2007, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for a right knee disability, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain.  The April 2015 Board Remand ordered additional notice (as a December 2007 notice letter had not inform the Veteran that the claim of service connection for a right knee disability was denied in a previous (April 2002) decision and that new and material evidence was needed to reopen the claim.  A June 2015 letter provided the notice required in claims to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006)).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  In July 2009, the RO secured a VA medical opinion in connection with the right knee disability claim.  [Although, in a claim to reopen the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless/until the claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii).]  He has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

New and Material Evidence - Right Knee Disability

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).   

An April 2002 rating decision denied the Veteran service connection for a right knee disability based essentially on findings that a chronic right knee disability was not manifested in, or otherwise shown to be related to, his military service.  He did not file a notice of disagreement with the decision or submit new evidence in the following year, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105.

The evidence of record at the time of the April 2002 rating decision included the Veteran's STRs, which are silent for complaints, treatment, or diagnosis related to the right knee.  Also of record were postservice treatment records indicating that the Veteran underwent a total right knee replacement (TKR) in July 1998 and has a diagnosis of right knee degenerative arthritis 

Evidence received since the April 2002 rating decision includes the Veteran's contentions that his right knee disability is related to service-connected left foot and left knee disabilities, additional postservice treatment records noting right knee complaints, and a July 2009 VA general medical examination which included an opinion that the Veteran's right knee condition was "in no way related to the left metacarpal residuals or the left knee condition," and that any discomfort or degeneration of this joint is related to nutrition and morbid obesity.

Because the prior denial was based, in essence, on a finding that the Veteran's right knee disability was not manifested in or otherwise related to his military service, for evidence received since to be found to address an unestablished fact necessary to substantiate the underlying claim, it must tend to shown that a right knee disability became manifest during, or is otherwise shown to be related to, the Veteran's service/a service-connected disability.  A review of the record found that no evidence received since the April 2002 rating decision positively addresses the matter of a nexus between the claimed right knee disability and the Veteran's service.  is unestablished fact.  The more recent treatment records show that the Veteran continues to complain of right knee pain, but do not relate the post-TKR right knee disability to his service or to a service-connected disability.  Similarly, while the Veteran's lay statements assert the theory that his right knee disability is related to his service-connected left knee and left foot disabilities, he has not presented any medical evidence in support.  Whether disabilities of the left foot and left knee cause or aggravate a disability of the contralateral (right) knee is a medical question that lay opinion is not competent to address.  While the July 2009 examination report is new evidence which discusses the Veteran's claimed right knee disability, the opinion provided therein does not positively relate a right knee disability to the Veteran's service or to his service-connected disabilities.  The opinion then offered is against the Veteran's claim.  

In summary, no additional evidence received since the April 2002 rating decision shows, or tends to show, that a chronic right knee disability was manifested in, or is otherwise related to, the Veteran's service; no additional evidence received relates positively to the remaining critical unestablished fact necessary to substantiate the underlying claim of service connection; and the evidence received is not new and material.  Accordingly, the Board finds that even the "low threshold" standard [for reopening] endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010) is not met, and that the claim of service connection for a right knee disability may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal to reopen a claim of service connection for a right knee disability is denied.
REMAND

Regarding the claim of service connection for a low back disability, the April 2015 Board remand ordered an examination of the Veteran to secure a medical advisory opinion regarding the likely etiology of his back disability, and specifically whether such disability was caused or aggravated by his service-connected left knee and foot disabilities.  It appears that on June 25, 2015 the RO requested an examination; however, it is not clear that such examination was scheduled or (if one was scheduled) that the Veteran was notified.  A letter dated June 26, 2015 advised the Veteran that the VA medical facility nearest him was to schedule him for an examination in connection with his claim; he was advised that he would be notified of the date, time, and place of the examination.  In October 2015 correspondence the Veteran requested that the examination be rescheduled because he was not properly notified; a February 2016 statement by his representative reiterates the request.  The record does not reflect the details of how the Veteran was notified of any scheduled examination or if any notice was proper; not does it show a response to his request for rescheduling.  As he appears willing to report for any scheduled examination, and the record does not include documentation contradicting his allegation of inadequate or improper notice, a remand for rescheduling an examination to secure the medical opinion needed is necessary.  [The Veteran is advised that a failure (without good cause) to report for the examination will result in the claim being decided on the record which currently does not appear to include sufficient information to substantiate the claim.  See 38 C.F.R. § 3.655.]

Accordingly, the case is REMANDED for the following:

1.   The AOJ should secure for the record all outstanding records of VA and/or private treatment the Veteran has received for his low back disability.   He must assist by identifying all providers and furnishing any releases necessary.  

2.  When the development above is completed the AOJ should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his low back disability.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any diagnostic studies indicated must be completed.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each low back disability entity found or shown in the record during the pendency of the claim.

(b)  Please identify the likely etiology for each diagnosed low back disability entity, specifically, is it at least as likely as not (a 50% or better probability) that such is related directly to the Veteran's service?

(c)  Regarding any/each low back disability entity diagnosed that is found to not be related to service, is it at least as likely as not (a 50% or better probability) that it was caused or aggravated by (increased in severity due to) the Veteran's service-connected left foot and/or left knee disabilities?  

(d)  For any (and each) low back disability entity that is found to not be related to the Veteran's service or his service-connected left foot and/or left knee disabilities, please identify the etiological factor(s) considered more likely.

3.  Thereafter, the AOJ should review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


